[J-71-2021]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT

   BAER, C.J., SAYLOR, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


 EASTERN UNIVERSITY ACADEMY                     :   No. 16 EAP 2021
 CHARTER SCHOOL,                                :
                                                :   Appeal from the Order of
                      Appellant                 :   Commonwealth Court entered on
                                                :   July 10, 2020 (reargument denied
                                                :   September 11, 2020) at 1167 CD
               v.                               :   2019 affirming the Order entered on
                                                :   August 14, 2019 by the Charter
                                                :   School Appeal Board at 2018-04.
 SCHOOL DISTRICT OF PHILADELPHIA,               :
                                                :   ARGUED: October 27, 2021
                      Appellee                  :


                                        OPINION


JUSTICE TODD                                            DECIDED: December 22, 2021
      In this appeal by allowance, we consider whether Section 1729-A(a) of the Charter

School Law, 24 P.S. § 17-1729-A(a), imposes a mandatory deadline by which a school

district must decide to renew or not renew a charter school’s charter. For the reasons

that follow, we find that the legislature imposed no such deadline. Thus, we affirm the

order of the Commonwealth Court.

      By way of background, the Charter School Law, 24 P.S. §§ 17-1701-A et seq.,

which is subsumed in the Public School Code, was enacted by the General Assembly in

1997 to provide an alternate form of schooling, discrete from the existing public school

structure, in an effort to, inter alia, improve pupil learning and opportunities, encourage

innovative and new teaching methods, and expand educational options for parents and

students within the public school system. Id. § 17-1702-A. The Charter School Law
defines “charter school” as “an independent public school established and operated under

a charter from the local board of school directors and in which students are enrolled or

attend,” which “must be organized as a public, nonprofit corporation;” a charter “may not

be granted to any for-profit entity.”1 Id. § 17-1703-A. An entity wishing to operate a

charter school must file an application with the local board of school directors in the

appropriate school district where it intends to operate a prospective charter school. See

id. § 17-1717-A. The application must contain, inter alia, basic identifying information, an

educational plan and structure, and financial aspects of anticipated operations. Id. § 17-

1719-A. The Charter School Law sets forth the timeframes during which an authorizing

school district must hold a public hearing and render a final decision on a prospective

charter school’s application, and specifies that, where a school district fails to do so within

the prescribed period, the application is deemed denied and the charter applicant may

appeal to the Charter School Appeal Board (the “Board”). Id. § 17-1717-A.

       After a charter application is approved by the authorizing school district, a charter

is developed and signed by the parties, which then serves as legal authorization for the

establishment of the charter school and is binding upon both the charter school and the

school district; an initial charter term may extend for three to five years, and the charter

may be subsequently renewed for additional five-year terms upon reauthorization by the

local school district. Id. § 17-1720-A(a). The authorizing school district is required to


1 The Charter School Law likewise governs cyber charter schools, which provide learning
opportunities to students predominantly via technological means, including the internet.
24 P.S. § 17-1703-A. While local school districts are tasked with authorizing and
evaluating brick-and-mortar charter schools, the Pennsylvania Department of Education
(the “PDE”) does so for cyber charter schools. Despite the applicability of the Charter
School Law’s provisions to both traditional brick-and-mortar charter schools and cyber
charter schools, for ease of disposition, in the context of this case, we will refer only to
authorizing school districts and traditional charter schools when discussing the
requirements and authorizations contained in the Charter School Law, and, more
specifically, Section 1729-A(a).


                                       [J-71-2021] - 2
“annually assess whether each charter school is meeting the goals of its charter and shall

conduct a comprehensive review prior to granting a five (5) year renewal of the charter.”

Id. § 17-1728-A(a). Of particular focus in the case sub judice, Section 1729-A(a) sets

forth a school district’s power to revoke or not renew a charter: “During the term of the

charter or at the end of the term of the charter, the local board of school directors may

choose to revoke or not to renew the charter” if the charter school has violated the terms

of the signed charter, failed to meet student performance requirements, failed to meet

accepted fiscal management or audit requirements, violated provisions of the Charter

School Law or any other applicable laws, or committed fraud. Id. § 17-1729-A(a).

       Turning to the facts of the instant case, on October 3, 2006, Appellant Eastern

University Academy Charter School (“Eastern”), filed an application with the School

District of Philadelphia (the “School District”), Appellee herein, seeking to establish a

charter school program aimed at enabling students to earn college credits at Eastern

University2 while completing their high school studies. Ultimately, in 2009, the School

District granted Eastern a charter to operate a middle school and high school for students

grades 7 through 12, for a term beginning on July 1, 2009, and lasting three years.

       Subsequently, on June 1, 2012, the School District, acting via its School Reform

Commission (the “SRC”), approved a renewal of Eastern’s charter for an additional five-

year term from July 1, 2012 until June 30, 2017. Eastern’s 2012 renewal application

incorporated its original charter application and obligated Eastern to continue its

operations in accordance with the standards and goals it had represented in its original

application. However, during the ensuing term of the charter, Eastern’s program shifted,

as its affiliation with its founding partner, Eastern University, ended, with students from


2 Eastern was initially founded by Eastern University – a co-educational Christian
university located in St. Davids, Pennsylvania, just outside of Philadelphia.


                                     [J-71-2021] - 3
Eastern no longer enrolling in classes at the University after the fall semester of 2015.

Eastern nevertheless submitted a second renewal application in the fall of 2016, seeking

its continued operation as an “early college” program, the mission of which remained

preparing students for postsecondary education and providing dual enrollment

opportunities to high school students.      While Eastern acknowledged in its renewal

application that it was no longer affiliated with Eastern University, it indicated that its

students had begun taking college courses elsewhere during the 2016-2017 school year,

and that it was actively researching additional college-level opportunities for its students.

       Beginning in the fall of 2016, the School District’s Charter Schools Office (the

“CSO”) evaluated Eastern’s 2016 renewal application. In the course of its evaluation, the

CSO collected data, conducted 60 site visits, and assessed Eastern’s performance using

a renewal rubric. On June 1, 2017, the CSO published its findings in a report, ultimately

recommending that Eastern’s charter not be renewed. Consequently, on June 15, 2017,

the SRC circulated Resolution SRC-8, a nonrenewal notice, listing 55 distinct grounds

underlying the proposed nonrenewal of Eastern’s charter, including subpar performance

by Eastern’s pupils and Eastern’s failure to adhere to the stated goals of the charter

program, as represented in the original charter and renewal applications. The SRC also

ordered that a public hearing be conducted to address the CSO’s nonrenewal

recommendation. The School District appointed a hearing officer to preside over the

hearing and issue a proposed report.

       Following 14 days of hearings held between October 9, 2017 and December 20,

2017, the hearing officer recommended that the School District vote not to renew

Eastern’s charter. In his report dated March 14, 2018, the hearing officer concluded that

Eastern had “violated material standards and conditions contained in its written charter,

ha[d] failed to meet applicable requirements for student performance, and ha[d] violated




                                      [J-71-2021] - 4
applicable laws from which it ha[d] not been exempted.” Eastern University Academy

Charter School v. School District of Philadelphia, 1167 C.D. 2019 (Pa. Cmwlth. filed July

10, 2020) (quoting Hearing Officer’s Report, 3/14/18, at 10). Based on this report, the

SRC voted not to renew Eastern’s charter, by resolution dated April 26, 2018. Eastern,

thereafter, appealed to the Board, arguing, inter alia, that the School District’s failure to

issue its nonrenewal decision prior to the charter’s expiration date – June 30, 2017 –

invalidated the nonrenewal under Section 1729-A of the Charter School Law.3

       Upon review, the Board rejected Eastern’s construction of Section 1729-A(a),

concluding that the plain language of the provision does not require a school district to

finish nonrenewal proceedings prior to the end of a charter’s term.4 Indeed, relying on

the canons of statutory construction, the Board reasoned that, if the General Assembly

had intended to require nonrenewal proceedings to conclude prior to the end of a charter

school’s charter term, it would have expressly imposed that requirement in the Charter

School Law. However, the Board observed that, as the language of Section 1729-A(a)

presently reads, the legislature imposed no deadline by which a school district must issue

its decision not to renew a charter school’s charter, instead, requiring only that school

districts abide by the delineated due process requirements prior to opting not to renew a

charter. In that vein, the Board noted that, here, the School District initiated its evaluation

of Eastern’s renewal application in the fall of 2016 (prior to the expiration of Eastern’s

charter) and circulated Resolution SRC-8 (the nonrenewal notice) on June 15, 2017

(again, before Eastern’s charter had expired), but simply continued the process outlined

3Eastern also challenged the nonrenewal decision on the merits; however, the only issue
currently before this Court pertains to the timeliness of the School District’s nonrenewal
decision.
4 Substantively, the Board adopted the hearing officer’s findings and agreed that the
School District’s decision not to renew Eastern’s charter was supported by substantial
evidence of Eastern’s shortcomings.


                                       [J-71-2021] - 5
in the Charter School Law beyond the end date of Eastern’s then-current charter term.

Relatedly, the Board found that Eastern’s proposed construction of Section 1729-A(a)

disregarded the Commonwealth Court’s observation in Community Academy of

Philadelphia Charter School v. Philadelphia School District School Reform Commission,

65 A.3d 1023 (Pa. Cmwlth. 2013) (hereinafter, “Community Academy”), that “an

application for renewal remains pending until a later action occurs, including ‘a final

determination of nonrenewal.’” Board’s Decision, 8/14/19, at 13 (quoting Community

Academy, 65 A.3d at 1030-31).

       The Board also highlighted that, under 24 P.S. § 17-1728-A(a), the School District

was obligated to “conduct a comprehensive review prior to granting a five (5) year renewal

of [Eastern’s] charter.” Board’s Decision, 8/14/19, at 13. From the Board’s perspective,

“[s]uch a thorough review in this case necessarily included a review of [Eastern’s] 2016-

2017 school year,” which, thus, prevented the School District from completing the process

of evaluating Eastern’s renewal application prior to the end of that school year and,

likewise, rendered it nearly impossible for the School District to complete that process

before Eastern’s then-current charter was set to expire. Id. Hence, the Board affirmed

the hearing officer’s decision, and Eastern subsequently appealed to the Commonwealth

Court, asserting, inter alia, that the Board erred in determining that the School District’s

decision not to renew its charter was timely.

       In a unanimous, unpublished memorandum opinion, authored by Judge Patricia

McCullough, a three-judge panel of the Commonwealth Court affirmed the Board’s

decision. Eastern University Academy Charter School v. School District of Philadelphia,

1167 C.D. 2019 (Pa. Cmwlth. filed July 10, 2020). In so doing, the court found that

Section 1729-A(a) of the Charter School Law lacks any mandatory deadline by which a

school district must renew or decline to renew a charter. Viewing the statutory language




                                      [J-71-2021] - 6
as permissive, rather than mandatory, the court reasoned that Section 1729-A(a) merely

provides that a school district may opt to revoke a charter during its term or may decline

to renew a charter at the end of its term, and restricts the bases on which a school district

may undertake such actions. Indeed, the court determined that the phrase “during the

term of” references the period during which a school district may revoke a charter, while

the latter phrase “at the end of” relates to “the school district’s ability to decide not to

‘renew’ a charter at the end of its term.” Id. at 30.

       Critically, the court regarded Eastern’s argument that nonrenewal of a charter must

occur prior to the end date of that charter as “tantamount to asserting that a school district

can never decide not to renew a charter under the Charter School Law unless the

nonrenewal proceedings are completed ‘by’ the end, or prior to or on the expiration date

of the charter school’s charter.” Id. The court rejected this construction of Section 1729-

A(a), opining that the General Assembly would have explicitly provided in the Charter

School Law a deadline for issuance of nonrenewal decisions if it had desired to restrict

the ability of school districts to issue nonrenewal decisions beyond the date of a charter’s

expiration. Thus, observing that Section 1729-A(a) lacks such mandatory language, the

court “decline[d] to expand the [Charter School Law] by adding to it the requirement that

a school district must issue its decision not to renew a charter on a date prior to the end

of the charter term.” Id. Accordingly, the Commonwealth Court affirmed the Board’s

decision upholding the School District’s nonrenewal of Eastern’s charter.

       Eastern subsequently filed a petition for allowance of appeal with our Court, and

we granted review on the following issue:

              Is a school district’s decision to nonrenew a charter school’s
              charter agreement untimely where the decision has been
              rendered after the expiration of the charter term for which
              renewal was sought?




                                       [J-71-2021] - 7
Eastern University Academy Charter School v. School District of Philadelphia, 373 EAL

2020 (Pa. filed Apr. 7, 2021) (order).

       Presently, Eastern argues that the School District’s decision not to renew its

charter is invalid because the decision was not issued during or at the end of the charter’s

term, which expired on June 30, 2017. According to Eastern, “[t]here is no provision of

the [Charter School Law] that authorizes a school district to decide to nonrenew a charter

after the expiration of a charter term,” emphasizing that, here, the School District issued

its decision not to renew the relevant charter on April 26, 2018, nearly ten months after

the charter’s term had expired. Eastern’s Brief at 12 (emphasis original). Turning to the

language of Section 1729-A(a), Eastern claims that the phrase “at the end of the term of

the charter” refers “to the stated end date of a charter term and does not encompass any

date subsequent to the expiration of a charter term.” Id. at 13. Eastern further suggests

that its construction of the provision in this regard garners support from 24 P.S. § 17-

1720-A(a), which dictates that a charter may initially be granted for a term of three to five

years, and may subsequently be renewed in five-year increments, id., or for a period of

one year if the school district (of the first class) requires more data to assist in its

disposition of a charter school’s renewal application, id. § 17-1720-A(b)(1). In Eastern’s

view, Section 1720-A’s provisions regarding the length of an initial charter and

subsequent renewal periods demonstrate that “the term of a charter necessarily has a

fixed end point,” and that a contrary finding would nullify the concept of charter terms.

Eastern’s Brief at 13. Thus, Eastern maintains that “at the end of the term of the charter”

clearly refers to “the specified end of the operative charter term” and does not encompass

any time after expiration thereof. Id. at 13-14.

       Relatedly, Eastern asserts that the Commonwealth Court’s more expansive

interpretation of Section 1729-A(a) runs afoul of this Court’s decision in Discovery Charter




                                         [J-71-2021] - 8
School v. School District of Philadelphia, 166 A.3d 304 (Pa. 2017) (hereinafter,

“Discovery”) (holding that the Commonwealth Court erred in creating a procedure for

amending the material terms of a charter and for evaluating a request for amendment

thereof, where the Charter School Law lacked the same). Eastern argues that, here,

“[b]ecause the exhaustive legislative scheme of the [Charter School Law] establishes the

procedures for charter renewal, those enumerated procedures must be strictly complied

with and cannot be expanded upon by judicial interpretation.” Eastern’s Brief at 15-16

(citation omitted). According to Eastern, the lack of affirmative language in Section 1729-

A(a) authorizing a school district to issue a nonrenewal after expiration of the relevant

charter term demonstrates that the legislature intended to restrict the timeframe in which

a school district may vote not to renew a charter. Eastern’s reasoning hinges upon the

phrase “at the end of,” which, it submits, definitively establishes a deadline by which a

school district must issue its decision not to renew a charter.         Essentially, Eastern

proposes that Section 1729-A(a)’s omission “of any provision authorizing a school district

to retroactively nonrenew a charter means that a school district lacks the right to do so

under the [Charter School Law].” Id. at 17.

       Furthermore, Eastern contends that the School District’s delayed vote not to renew

the charter constituted a “failure to conform to the procedure set forth under Section 1729-

A(a),” which, in turn, “extinguished the School District’s right to seek termination or

nonrenewal of Eastern’s charter for the term that had passed.” Id. at 18. From Eastern’s

perspective, the lack of an express authorization permitting a school district to revoke or

not renew a charter beyond the end date of that charter’s term serves as a deadline for

nonrenewal, such that a school district’s failure to act by that date implicates principles of

waiver and effectively nullifies any nonrenewal decision issued thereafter. See id. (citing

Madara v. Commonwealth, 323 A.2d 401, 403 (Pa. Cmwlth. 1974) (“We must come face




                                       [J-71-2021] - 9
to face with the hard fact that, when the Legislature by statute calls for things to be done

within stated times, they must be done so or rights fall.” (citation omitted))). Eastern, thus,

posits that a school district’s failure to revoke or nonrenew a charter by the end of that

charter’s term automatically initiates a new five-year charter term; Eastern also advocates

that a school district may not use reasons from the previous term to then justify revocation

or nonrenewal during the new, automatically triggered term.

       Emphasizing its view that the Commonwealth Court’s interpretation of Section

1729-A(a) “negate[s]” the charter term requirements and, thus, “impermissibly conflict[s]”

with the express language of Section 1720-A, id. at 19, Eastern posits that the judiciary

may not rewrite the provisions of the Charter School Law in a manner which strips Section

1720-A of meaning. It criticizes the Board’s suggestion that, in order to comply with

Section 1729-A(a), a school district is merely obligated to initiate its nonrenewal

evaluation prior to the expiration of a charter. While Eastern concedes that Section 1729-

A(a) is arguably ambiguous as to whether it refers to the school district’s final action not

to renew or “more generally contemplate[s] the possibility of an interim decision prior to

[the] final action to nonrenew,” it maintains that, in the broader context of the Charter

School Law as a whole, it becomes clear that a school district must render a final decision

prior to the expiration of the charter term at issue. Id. at 20. Indeed, Eastern argues that,

“[b]y establishing defined charter term lengths, the exhaustive legislative scheme of the

[Charter School Law] does not permit a charter school to exist in limbo without an

operative charter term (or, alternatively, for a school district to indefinitely extend a charter

term).”5 Id.

5 Eastern likewise submits that Section 1720-A(b)(1) bolsters its proffered construction of
Section 1729-A(a). Section 17-1720-A(b)(1) provides that a school district of the first
class may renew a charter for a one-year period if it “determines that there is insufficient
data concerning the charter school’s academic performance to adequately assess that
performance and determines that an additional year of performance data would yield



                                       [J-71-2021] - 10
       Additionally, Eastern posits that requiring a school district to render its final

nonrenewal decision prior to the end date of the charter in question would not hinder its

ability to “conduct a comprehensive review” in accordance with Section 1728-A(a).

Although Eastern admits that enforcing a stringent deadline upon school districts may

limit their ability to consider matters which arise late in a charter’s term, it suggests that

“such a limitation would not necessarily prevent the school district from conducting a

thorough review of the charter school’s performance and academic data throughout

several years leading up to the end of the charter term.” Id. at 23. Moreover, Eastern

suggests that school districts are not compelled to consider every potential piece of data

in order to meet their review obligations. In any event, Eastern notes that Section 1720-

A(a) also requires that school districts perform annual assessments of charter schools to

ensure that they are meeting their stated goals, evidencing that the General Assembly

intended for school districts to continually assess the standards of charter schools.




sufficient data to assist the governing board” in reaching its ultimate renewal decision. 24
P.S. § 17-1720-A(b)(1). Eastern claims that this provision “would serve no discernible
purpose if school districts were permitted to retroactively decide upon nonrenewal after
the expiration of a charter term.” Eastern’s Brief at 21. The School District responds that
Section 1720-A(b) is applicable only in one extremely limited situation — namely, where
a school district of the first class (the School District is currently the sole member of that
category) requires additional data “concerning the charter school’s academic
performance” in the course of disposing of that charter school’s request for a traditional
five-year renewal. 24 P.S. § 17-1720-A(b)(1). This limited application excludes all other
school districts in the Commonwealth and, moreover, does not assist the School District
when it is considering not renewing a charter on any other bases for nonrenewal
contained in Section 1729-A(a) beyond a charter school’s failure “to meet the
requirements for student performance,” id. § 17-1729-A(a)(2), such as a charter school’s
failure to “meet generally accepted standards of fiscal management or audit
requirements,” id. § 17-1729-A(a)(3), or its “[v]iolation of any provision of law from which
the charter school has not been exempted,” id. § 17-1729-A(a)(5). We decline to base
our interpretation of Section 1729-A(a), which is applicable to all school districts, on a
perceived tension with a provision which applies to one class of school districts under
extremely limited circumstances.


                                      [J-71-2021] - 11
        Noting that standardized tests are administered to students in Pennsylvania late in

a school year and are not published by the PDE for several months thereafter, Eastern

theorizes that the General Assembly possessed two alternative options in enacting the

Charter School Law:

               1) require a school district to act upon renewal before the
               expiration of a charter term, and thereby provide some degree
               of finality to stakeholders (including parents, students, and
               staff); or 2) instead permit a school district to drag the process
               along indefinitely in order to exhaust the consideration of data
               and information not available until late into or subsequent to
               an expiring charter term.
Id. at 24. In Eastern’s opinion, the General Assembly opted for the former alternative by

tying a school district’s decision not to renew a charter to the end of that charter’s expiring

term.    Eastern also submits that, despite the School District’s claim that barring

nonrenewal decisions which are issued following expiration of a charter’s term would yield

unreasonable results, interpretive rules mandate that courts give effect to every provision

of a statutory scheme, citing 2 Pa.C.S. § 1921(a). Eastern, thus, maintains that we must

adhere to the language of the Charter School Law, even if doing so leads to the

unreasonable results to which the School District alludes.

        Finally, Eastern argues that its construction of Section 1729-A(a) is consistent with

Community Academy, supra. In Eastern’s view, while, in Community Academy, the

Commonwealth Court held that a school district’s renewal decision under Section 1729-

A(a) remains pending until the school district takes final action, “the court did not consider

the substantive question of whether a potential defense might lie in the school district’s

failure to timely decide upon nonrenewal.” Eastern’s Brief at 27-28. Accordingly, for the




                                       [J-71-2021] - 12
foregoing reasons, Eastern asks us to reverse the Commonwealth Court’s decision

upholding the School District’s nonrenewal of Eastern’s charter.6


6 A group of public charter schools (“Public Charter Schools”), consisting of seven brick-
and-mortar charter schools and five cyber charter schools operating in the
Commonwealth, filed an amicus brief on behalf of Eastern. They argue, in a similar vein
to Eastern, that the plain language of Section 1729-A(a) controls the outcome of this
matter. More specifically, Public Charter Schools focus on the legislature’s use of the
word “at” in the provision, asserting that the word refers to a set point in time — namely,
the end date of a charter school’s charter term — rather than some more obscure,
unspecified time in the future. To that end, Public Charter Schools offer that the word “at”
is generally employed to indicate that an event will happen “at” a certain time,
emphasizing that “at” is not interchangeable with “after.” Moreover, Public Charter
Schools claim that the legislature used “at the end of” in other statutes to indicate that
something must be completed by a specified date. See, e.g., 24 P.S. § 15-1532 (requiring
teachers to provide grades for students “at the end of each term” or face loss of salary);
11 Pa.C.S. § 13607(b)(3) (“The absolute ownership of the building shall revert to the city,
free of claim or charge, at the end of the term of the lease or renewal of the lease.”); 42
Pa.C.S. § 1602(c) (“The members of the [Court of Judicial Discipline] shall serve for terms
of four years, except that the member, rather than the successor of the member, shall
continue to participate in any hearing in progress at the end of the term of the member.”).
According to Public Charter Schools, these examples clarify “that the intent of the General
Assembly is that the phrase ‘at the end of the term’ is to mean at the actual end of the
term, and not some other, unspecified time later.” Public Charter Schools’ Brief at 16-17.
Public Charter Schools also contend that the Board ignored the plain language of the
statute by finding that a school district is required only to initiate the nonrenewal process
prior to the set end date of a charter, but need not complete that process or reach a final
decision. By doing so, Public Charter Schools assert, the Board acknowledged that
Section 1729-A(a) indeed encompasses a deadline, while declining to find that deadline
applicable to the completion of the proceedings. Relatedly, Public Charter Schools aver
that a school district which “decides to begin nonrenewal proceedings does not ‘choose’
to nonrenew a school” within the meaning of Section 1729-A(a) because “choose” is
synonymous with the word “decide.” Id. at 19. In this vein, Public Charter Schools reason
that a school district has chosen not to renew a charter only when it has taken formal
action following a hearing, public comment, and an official vote.
Additionally, Public Charter Schools argue that, even if we should determine that Section
1729-A(a) is ambiguous, the consequences of the lower court’s and the School District’s
interpretation would be unreasonable, as it would eviscerate any incentive that school
districts may have had to act in a timely manner with respect to charter renewal
applications. Public Charter Schools cite to several instances in which member schools
have waited lengthy periods to attain disposition of their renewal applications. According
to Public Charter Schools, enduring substantial waiting periods, such as the nine-year



                                      [J-71-2021] - 13
       The School District counters that the Board and the Commonwealth Court correctly

concluded that Section 1729-A(a) contains no deadline by which school districts are

mandated to complete nonrenewal proceedings. Indeed, the School District adopts the

lower tribunals’ position that Section 1729-A(a) simply authorizes school districts to

revoke a charter during the charter term or to opt not to renew a charter at the end of a

charter term. The School District maintains that the General Assembly would have

explicitly stated that charter renewal decisions must be completed by a specific date if it

had intended to promulgate such a deadline. Similarly, the School District observes that

the General Assembly could have easily indicated that a charter will automatically renew

at the end of a charter term in the absence of a school district’s decision not to renew. To

that point, the School District notes that the General Assembly included automatic

renewal language elsewhere in the Charter School Law, demonstrating that it recognizes

the type of language necessary to create an automated process. Id. at 16 (citing 24 P.S.

§ 17-1729.1-A(a) (delineating the process by which two or more charter schools may

consolidate into a multiple charter school organization, whereby the PDE and the

authorizing school district “will be deemed to have approved the consolidation” if they do

not each perform their duties with respect to an application within 45 days after receipt

thereof)). The School District emphasizes that the General Assembly provided no specific



period to which one member charter school was subjected, places charter schools in
limbo, depriving them of the ability to make long-term decisions and damaging their ability
to obtain financing, new students, and staff members. Public Charter Schools also note
that, in their view, permitting school districts to issue nonrenewal decisions with no
deadline would enable school districts to utilize delays in reaching decisions to their
advantage by leveraging discretion over timing to garner concessions from charter
schools during the renewal process. For example, Public Charter Schools claim that a
school district could coerce a charter school into agreeing to an enrollment cap. They
maintain that their construction of Section 1729-A(a) provides school districts with strong
incentive to address renewal applications and prevents them from wielding unchecked
power over charter schools.


                                     [J-71-2021] - 14
timeframe for renewal decisions, signifying that it did not envision imposing such time

limitations.   In the School District’s view, the language of Section 1729-A(a) is

unambiguous, which is justification alone for affirming the Commonwealth Court.

       Alternatively, the School District argues that, even if the statute is ambiguous, the

Commonwealth Court’s interpretation of the provision comports with the Charter School

Law as a whole and garners support from the Statutory Construction Act. In that respect,

the School District asserts that Eastern’s interpretation of Section 1729-A(a) would lead

to absurd and unreasonable consequences, the most prominent of which would be

interfering with school districts’ ability to comply with the various due process protections

incumbent in the charter renewal procedure. According to the School District, it is not

feasible to require a school district to complete the obligatory tasks — i.e., starting and

completing a comprehensive review of the charter school’s data and operations;

presenting the school board with a recommendation that it initiate nonrenewal

proceedings; adhering to due process requirements in the Charter School Law; and,

ultimately, issuing a final decision — before the subject charter’s term ends. The School

District explains that, in the course of creating a renewal recommendation report, its CSO

reviews a vast amount of information pertaining to all aspects of a charter school’s

operations, noting that it is at the mercy of the PDE, the charter school itself, and

numerous third parties to provide it with necessary information. The School District also

highlights that it is often tasked with reviewing multiple renewal applications in a single

year, as was the case during the 2016-2017 school year, when it was simultaneously

evaluating 26 charter schools.      Based on the sheer amount of data it reviews in

determining whether to renew a charter, the School District submits that it would be

nonsensical and unfair to require all aspects of the nonrenewal process to be completed

prior to the end of the charter term. Moreover, the School District asserts that a stringent




                                      [J-71-2021] - 15
deadline would deprive school districts of the ability to review data from the year or two

just preceding a charter’s expiration, harming both school districts and charter schools by

impeding review of information which may have impacted, favorably or unfavorably, its

decision.

       Furthermore, the School District contends that Section 1729-A(c), which compels

a reviewing school district to provide grounds for nonrenewal, give reasonable notice to

the charter school, provide a public hearing, and accept comments from the public,

contains no deadline by which the process must be completed. Likewise, the School

District notes the lack of any time constraints on renewal decisions in Section 1729-A(f),

as it permits charter schools to continue to operate while the nonrenewal process is

completed and reviewed on appeal before the Board.              See 24 P.S. § 17-1729-A(f)

(“Except as [otherwise] provided . . . the charter shall remain in effect until final disposition

by the appeal board.”). The School District also claims that such a deadline would be

unworkable, in light of the number of people and entities involved in the process, which

nearly guarantees that there will be scheduling conflicts and delays attributable to the

hearing officer, witnesses, charter school personnel, and school district personnel.

Indeed, the School District notes that, here, it required approximately seven weeks to

gather evidence and to exchange witness lists and exhibits prior to the commencement

of the nonrenewal hearing; that scheduling impacts resulted in the parties holding more

than a dozen days of hearings over a three-month period; and that the hearing officer

sought input from the parties, both of which submitted proposed findings of fact,

conclusions of law, and briefs after the transcripts from the hearings were completed. In

sum, the School District avers that “the totality of the requirements in Section 1729-A(c)

reflect a process that takes at least several months.” School District’s Brief at 24.




                                       [J-71-2021] - 16
       Critically, the School District suggests that requiring the due process obligations

contained in Section 1729-A to be completed by the end of a charter’s term would permit

a charter school to escape an unfavorable decision by simply declining to participate in

the process in a timely manner. Further, the School District maintains that implementing

a strict deadline would eliminate any possibility of school districts meaningfully complying

with the legislature’s mandate that they complete a comprehensive review prior to

nonrenewal, as significant information would remain unavailable.

       Contrary to Eastern, the School District views Discovery, supra, as inapposite,

stressing that, therein, we were tasked with determining whether the Charter School Law

provided any statutory basis for a charter amendment process and, if not, whether the

judiciary had improperly rewritten the statute by adopting such a procedure. The School

District argues that, unlike in Discovery, the plain language of the Charter School Law

addresses the process associated with a school district’s decision not to renew a charter.

In its view, the Commonwealth Court’s interpretation of Section 1729-A(a) “was not an

‘expansion’ of the statute,” but instead was the result of “a straightforward exercise in




                                     [J-71-2021] - 17
statutory review and interpretation.” Id. at 32.7   8   In light of the foregoing, the School

District asks us to uphold the Commonwealth Court’s interpretation of Section 1729-A(a)

and to find that the provision contains no deadline for issuance of a decision not to renew

a charter school’s charter.9

7 The School District rejects amici Public Charter Schools’ reliance upon 24 P.S. § 15-
1532 in claiming that “at the end of the term” cannot encompass any action taken “after”
the end of the term. The School District explains that, although teachers are required
under that provision to provide grades “at the end of each term” to ensure that they receive
their last month of their salaries, “the statutory language does not require the grades to
be submitted on the exact last day of the term.” School District’s Brief at 43. Rather, the
School District observes, the statute merely requires teachers to submit the grades for a
particular term in time to appear on the corresponding report card, which is not issued on
the exact end date of a school term, but, instead, arrives some time thereafter.
The School District likewise discounts Public Charter Schools’ attempt to analogize the
legislature’s inclusion of “at the end of the term of the charter” in Section 1729-A(a) to its
use of “at the end of the term of the lease” in Section 13607(b)(3) of the Third Class City
Code and “at the end of the term” in Section 1602(c) of the Judicial Code. With respect
to the former, the School District maintains that the Third Class City Code “sets a
timeframe for a statutorily prescribed reversion of a property interest to occur without the
need for any further process,” id. at 44, whereas Section 1729-A includes stringent due
process aspects to which school districts must adhere. Similarly, the School District
asserts that Section 1602(c) of the Judicial Code contains no deadline and simply allows
a member of the Court of Judicial Discipline continued participation in hearings which are
already in progress at his or her term’s end, endowing that member with a timeframe in
which he or she continues to possess some judicial authority after the term of service
ends. According to the School District, neither of these statutes indicate a deadline by
which a person or entity must act.
8 The School District submits that Public Charter Schools has raised factual issues that
are beyond the scope of the record, protesting that it lacks the ability to rebut several
claims made regarding charter schools which fall outside of its own authorization,
including the cyber charter schools, which are authorized by the PDE. In any event, the
School District faults several of the charter schools that it has authorized for delays in the
renewal of their charters, claiming that those charter schools refused to sign renewal
charters of their own volition, resulting in the schools remaining in status quo with no
renewal decision.
9The Pennsylvania School Boards Association (the “PSBA”) submitted an amicus curiae
brief which largely echoes the arguments proffered by the School District. However, the
PSBA emphasizes its view that the legislature intended Section 1729-A to serve as a
“means of oversight, quality assurance[,] and accountability regarding a charter school’s



                                      [J-71-2021] - 18
       With the parties’ arguments on hand, we turn to the issue currently before us —

the statutory interpretation of “at the end of the term of the charter” within the meaning of

Section 1729-A(a) of the Charter School Law. 10 As noted supra, Section 1729-A(a)

provides:
              (a) During the term of the charter or at the end of the term of
              the charter, the local board of school directors may choose to
              revoke or not to renew the charter based on any of the
              following:

                 (1) One or more material violations of any of the
                 conditions, standards or procedures contained in the
                 written charter signed pursuant to section 1720-A.

                 (2) Failure to meet the requirements for student
                 performance set forth in 22 Pa. Code Ch. 5 (relating to
                 curriculum) or subsequent regulations promulgated to
                 replace 22 Pa.Code Ch. 5 or failure to meet any
                 performance standard set forth in the written charter
                 signed pursuant to section 1716-A.

                 (3) Failure to meet generally accepted standards of fiscal
                 management or audit requirements.

                 (4) Violation of provisions of this article.


educational performance, fiscal management[,] and legal compliance.” PSBA’s Brief at
7. The PSBA argues that oversight of charter schools is of the utmost importance, given
that the schools are funded by taxpayer dollars but governed by boards of trustees, which
are not elected by the general public and have no accountability thereto. The PSBA also
highlights the legislative history underlying the enactment of the Charter School Law,
including various comments by members of the General Assembly indicating their desire
to ensure that charter schools remain accountable. See id. at 8-9 (citing statements of
Representative Cowell, Senator Mowery, Senator Schwartz, and Senator Rhoades). In
the PSBA’s view, imposing a stringent deadline by which school districts must finalize
renewal decisions “would weaken or defeat [the] critical accountability process, whether
by forcing it to be rushed and shallow with fewer safeguards, or by forcing it to begin much
earlier and thereby truncating the period of performance being evaluated.” Id. at 11.
10This presents a question of law; thus, our standard of review is de novo and our scope
of review is plenary. S & H Transport, Inc. v. City of York, 210 A.3d 1028, 1038 (Pa.
2019).



                                      [J-71-2021] - 19
                 (5) Violation of any provision of law from which the charter
                 school has not been exempted, including Federal laws and
                 regulations governing children with disabilities.

                 (6) The charter school has been convicted of fraud.

24 P.S. § 17-1729-A(a) (emphasis added; footnotes omitted).11
       Our Court has often reiterated that “our paramount goal in interpreting a statute is

to ‘ascertain and effectuate the intention of the General Assembly.’” Greenwood Gaming

& Ent., Inc. v. Commonwealth of Pa., --- A.3d ---, 2021 WL 5349226, at *6 (Pa. filed Nov.

17, 2021) (citations omitted); see 1 Pa.C.S. § 1921(a). Generally, the best indicator of

legislative intent is a statute’s plain language; thus, “[w]hen words of a statute are clear

and free from ambiguity, the letter of it is not to be disregarded under the pretext of

pursuing its spirit.” 1 Pa.C.S. § 1921(b). However, where the statutory language is not

explicit, we discern the intention of the General Assembly by considering the various

factors enumerated in 1 Pa.C.S. § 1921(c), including the occasion and necessity for the

statute, the object to be attained by the legislation, and the consequences of a particular

interpretation. Moreover, in ascertaining legislative intent, we presume that “the General

Assembly does not intend a result that is absurd, impossible of execution or

unreasonable.” Id. § 1922(1). We also bear in mind the General Assembly’s directive

that words and phrases “shall be construed according to rules of grammar and according

to their common and approved usage.” Id. § 1903(a). Finally, “in ascertaining legislative

intent, every portion of statutory language is to be read together and in conjunction with

11 We reject Eastern’s contention that Discovery, supra, applies, here. In that case, we
held that there was nothing in the Charter School Law “to suggest that the General
Assembly intended that the terms of a binding charter be disregarded in favor of a
judicially-created ‘amendment’ procedure,” 166 A.3d at 319, or to support the
Commonwealth Court’s conclusion that a school district’s failure to act upon an
amendment request equated to a denial which was automatically appealable to the
Board. Here, we are merely interpreting the language of Section 1729-A(a), as written by
the General Assembly, to ascertain whether it encompasses a deadline by which school
districts must act.


                                     [J-71-2021] - 20
the remaining statutory language, and construed with reference to the entire statute as a

whole.” Commonwealth v. Office of Open Records, 103 A.3d 1276, 1285 (Pa. 2014)

(citation and internal quotation marks omitted).

       Initially, we reject Eastern’s contention that the phrase “at the end of the term of

the charter” plainly imposes a deadline, requiring nonrenewal decisions to be issued

before the last date of a charter term. While “at” is a preposition which is generally used,

inter alia, “to indicate” a “position in time,”12 the legislature’s usage of the word does not

clearly establish that it intended school districts to render final nonrenewal decisions by a

specified date. As the School District cogently explained, the General Assembly could

have easily opted to employ more definitive language if it had intended to impose such a

deadline; for example, it could have utilized the word “by” instead of “at,” which would

have clearly intimated that it intended for a school district to issue a final decision not to

renew a charter “not later than” the end of the term of the charter.13 The language chosen

by the legislature is not so definitive.14

       Moreover, in our view, the language of Section 1729-A(a), when read in the context

of the Charter School Law as a whole, strongly indicates that the General Assembly did

not intend to impose a deadline by which school districts must conclude nonrenewal

proceedings, nor did it intend to enact an automated renewal process, which would be a

necessary corollary of a deadline. Indeed, Section 1720-A(a) confirms that the legislature

intended for renewal to be attained only through “reauthorization” by the local school

12   See    At,     Merriam-Webster.com,           available    at     https://www.merriam-
webster.com/dictionary/at.
13   See    By,     Merriam-Webster.com,           available     at    https://www.merriam-
webster.com/dictionary/by.
14 We reject Public Charter Schools’ contention, see supra note 6, that the General
Assembly’s use of “at the end of” in other statutes governing subjects far removed from
the Charter School Law and the matter at hand provide any guidance.


                                       [J-71-2021] - 21
district, undermining Eastern’s claim that a school district’s failure to complete nonrenewal

prior to the end of a charter term leads to automatic renewal for another five-year term.

Section 1720-A provides, in relevant part:

              Except as otherwise provided in subsection (b), the charter
              shall be for a period of no less than three (3) nor more than
              five (5) years and may be renewed for five (5) year periods
              upon reauthorization by the local board of school directors of
              a school district or the appeal board.
24 P.S. § 17-1720-A(a) (emphasis added). This reauthorization mandate would be

nullified if Section 1729-A(a) were read to encompass a deadline, as that would suggest

a charter’s term would automatically renew if a school district failed to comply with the

nonrenewal deadline.      In that regard, Section 1729-A(f) also demonstrates that the

legislature did not contemplate an automatic renewal process or specific deadline for

nonrenewal decisions, as it provides for continuity while nonrenewal decisions are under

review. See id. § 17-1729-A(f) (mandating that, in cases of revocation or nonrenewal, a

charter “shall remain in effect until final disposition by the [Board]”).

       By contrast, as the School District highlights, our legislature has employed express

“automatic” action language and deadlines elsewhere in the Charter School Law. Section

1729.1-A, which provides that two or more charter schools may consolidate into a multiple

charter school organization if their application is approved by the PDE and by each school

district that authorized the creation of the separate charter schools, illustrates this point.

Specifically, the General Assembly expressly included language in Section 1729.1-A

under which applications for the creation of multiple charter school organizations are

automatically approved if deadlines are not met by the PDE or the school districts. See

id. § 1729.1-A(a)(1)(i) (“If [the PDE] does not approve or disapprove the proposed

consolidation within forty-five (45) days after receipt of the application, [the PDE] will be

deemed to have approved the consolidation.”); id. § 1729.1-A(a)(1)(ii) (“If a local board of



                                       [J-71-2021] - 22
school directors does not adopt a resolution under this clause approving or rejecting the

proposed consolidation within forty-five (45) days after receipt of the application, the

school district will be deemed to have approved the consolidation.”).

       Likewise, Section 1717-A(g) mandates that, in the context of initial charter

applications, “failure by the local board of directors to hold a public hearing and to grant

or deny the application for a charter school within the time periods specified in subsections

(d), (e) and (f) shall permit the applicant for a charter to file its application as an appeal to

the appeal board,” which then is tasked with reviewing the application and rendering a

decision to grant or deny the charter. Id. § 17-1717-A(g). Thus, Section 1717-A(g)

imposes an “automatic denial” procedure which permits an applicant for a new charter

school to appeal when faced with inaction by the authorizing school district on its

application. Similarly, Section 1717-A(h) imposes a strict timeline on school boards after

the Board issues decisions in appeals of revocations and nonrenewals, requiring the

school boards to sign written charters which the Board has determined should be

renewed or not revoked “within ten . . . days of notice of reversal of the decision of the

local board of directors”; otherwise “the charter shall be deemed to be approved and shall

be signed by the chairman of the appeal board.” Id. § 17-1717-A(h) (emphasis added).

       These examples demonstrate the General Assembly’s cognizance of how to

impose strict timeframes under which school districts must act to avoid automatic

consequences. Section 1729-A(a) is devoid of such language. This bolsters a conclusion

that, here, the legislature did not intend to impose a deadline or automatic process under

Section 1729-A(a).

       For these reasons, we find that, when read in concert with the Charter School Law

as a whole, Section 1729-A(a) sets forth no deadline by which a school district must

complete the process for declining to renew a charter school’s charter for a new term.




                                       [J-71-2021] - 23
Nevertheless, to the extent that Section 1729-A(a) may be viewed as ambiguous in this

regard, we resort to the tools provided in Section 1921 of the Statutory Construction Act,

and in particular the consequences of adopting the interpretation proffered by Eastern,

which support this conclusion.

      As noted above, in enacting the Charter School Law, our legislature generally

sought to provide additional learning and educational opportunities to students, outside

of the traditional public school structure. See id. § 17-1702-A. However, the General

Assembly mandated strict oversight to “[h]old the schools established under this act

accountable for meeting measurable academic standards and provide the school with a

method to establish accountability systems.” Id. § 17-1702-A(6). Authorizing school

districts “shall conduct a comprehensive review prior to granting a five . . . year renewal

of [a] charter.” Id. § 17-1728-A(a). They must evaluate all aspects of charter school

operations, provide notice of prospective nonrenewal to governing charter school boards,

present evidence in support of their decisions and hear contrary evidence from charter

schools during public hearings, take formal action to nonrenew, and provide time for

public comment. See id. § 17-1729-A(c). Requiring school districts to complete their

evaluations and render final decisions prior to the end date of the charter under review

would hinder their ability to engage in comprehensive evaluations of charter schools and

to comply with their due process obligations under the Charter School Law, ultimately

eroding the system of accountability and oversight envisioned by our General Assembly.

Under Eastern’s view, the legislature has required school districts to conduct

comprehensive reviews of their subject charter schools, but then simultaneously

constricted their ability to do so by imposing a truncated timeline in which they must

evaluate all aspects of the charter school.     This dichotomy is particularly manifest,




                                     [J-71-2021] - 24
considering that school districts may need to simultaneously review renewal requests

from multiple charter entities.

       Indeed, charter schools, and the public, benefit from reviewing school districts

possessing data from all relevant charter years in conducting their evaluations, and, for

example, the information from the final year or two of a charter’s term may alert the

reviewing school district of a charter’s improvement, persuading the school district to

renew the charter. By contrast, construing Section 1729-A(a) to impose a deadline could

encourage school districts to rush their renewal decisions, without fully reviewing or

evaluating charter schools, to the detriment of pupils, staff, the charter schools, and the

public in general.    Moreover, providing automatic renewal would run afoul of the

legislature’s intent to hold charter schools accountable for their failures, permitting subpar

charter schools to remain in operation indefinitely.

       Further, if reviewing school districts were held to a strict deadline for renewal or

nonrenewal, charter schools would be incentivized to impede the review process and

hinder school districts in fulfilling their statutory-mandated functions so as to evade

nonrenewal decisions and attain automatic renewal of their charters. 15 Finally, school


15We reject Eastern’s and Public Charter Schools’ contention that our construction of
Section 1729-A(a) will encourage school districts to wield the renewal process as a
weapon in order to achieve concessions from charter schools. Charter schools operate
under the status quo during the pendency of renewal requests. See 24 P.S. § 17-1729-
A(f); Community Academy, 65 A.3d at 1031 (“[U]ntil a final determination is issued
regarding an application to renew, the charter school may continue to function as if its
charter were still in effect, because no formal action to non-renew has been completed.”).
Hence, even if a school district opts to “drag its feet” during the renewal process, the
subject charter school is entitled to continue operating according to the terms of its extant
charter, seemingly in no worse a position, at least temporarily, than if the renewal
application had been granted outright.
Relatedly, we reject Eastern’s characterization of status quo operations as “limbo.” Here,
the School District initiated the nonrenewal process prior to the end date of Eastern’s
charter term, but did not complete all due process requirements until after that end date.



                                      [J-71-2021] - 25
districts which initiated, but failed to complete, the nonrenewal process prior to the end of

the term of a charter would then be required to initiate and complete revocation

proceedings to prevent a substandard charter school from automatically attaining another

five-year term, essentially duplicating the process provided for in the Charter School Law

for nonrenewal, resulting in an additional expenditure of taxpayer money. 16 In short, the

harmful consequences of construing Section 1729-A(a) in the manner Eastern suggests

convince us that the legislature did not intend to impose a deadline on nonrenewal

decisions.

       For these reasons, we hold that Section 1729-A(a) of the Charter School Law

encompasses no deadline by which a school district must issue its decision not to renew

a charter school’s charter. Given our conclusion in that regard, the School District’s

resolution not to renew Eastern’s charter was not untimely. Accordingly, we affirm the

order of the Commonwealth Court affirming the Board’s decision to uphold the School

District’s decision not to renew Eastern’s charter.

       Order affirmed.

Thus, Eastern was undoubtedly placed on notice that the School District had grave
concerns about its operations and fully intended not to renew its charter.
16 While the permissible time period and process required for revocation under Section
1729-A(a) is not at issue in this appeal, Eastern’s contention that a school district’s
revocation of a charter may not be based upon transgressions from a prior charter term
further illustrates the deleterious consequences which could result from imposing a
nonrenewal deadline upon school districts. Without opining as to the accuracy of
Eastern’s interpretation on this aspect of Section 1729-A(a), we note that such a
construction, when applied in tandem with Eastern’s proffered deadline for nonrenewal
decisions, would result in charter schools being automatically entitled to new five-year
terms when a district failed to meet the deadline with no recourse for school districts. For
example, if a charter school committed fraud during the course of a charter term, and the
authorizing school district failed to complete the nonrenewal process prior to the
expiration of the term during which the fraud occurred, the school district would be unable
to revoke the charter during the automatically renewed five-year term based on that
previous fraudulent conduct. We cannot conclude that this is what the General Assembly
envisioned.


                                      [J-71-2021] - 26
         Chief Justice Baer and Justices Donohue, Dougherty and Wecht join the opinion.

         Justice Dougherty files a concurring opinion.

         Justice Wecht files a concurring opinion.

         Justice Saylor files a concurring and dissenting opinion in which Justice Mundy

joins.




                                      [J-71-2021] - 27